DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 8-16, 19-20 and 29-34 are currently pending for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-12, 15-16, 19-20 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wedig (Pub. No.: US 2014/0253317 A1) in view of Frey (Pub. No.: US 2014/0222329 A1).

Regarding claim 1, Wedig teaches a method for indicating at least one emergency escape route (Fig. 1 - Fig. 8, evacuation system 100), the method comprising:
activating, in response to receiving an emergency situation signal indicative of an emergency situation (Fig. 4, step 405-410, para [0057], “In an operation 405, an evacuation condition is identified.  The evacuation condition can be identified by a sensor associated with a sensory node and/or a decision node.  The evacuation condition can result from the detection of smoke, heat, toxic gas, etc. A decision node can receive an indication of the evacuation condition from a sensory node or other decision node.”), an emergency alarm system comprising a plurality of electronic alarms (Fig. 1, Fig. 3, decision nodes 125, 300, para [0053]. Activates the evacuation system comprising a plurality of decision nodes in response to an evacuation condition), configured to form a mesh network (Fig. 1, para [0039], “In one embodiment, network 135 can include a redundant (or self-healing) mesh network centered around sensory nodes 105, 110, 115, and 120 and decision nodes 125 and 130.”);
automatically determining a viable route to an exit or refuge area (Fig. 4), including:
 	identifying one of the plurality of alarms as an exit alarm or refuge alarm (para [0055], “In one embodiment, decision node 300 can be an exit sign including an EXIT display in addition to the components described with reference to FIG. 3.  As such, decision node 300 can be located proximate an exit of a structure, and warning unit 325 can direct individuals toward or away from the exit depending on the identified evacuation route(s).” and para [0059], “In an illustrative embodiment, a first decision node to receive an indication of the evacuation condition or to detect the evacuation condition can be used to determine the evacuation route(s).”. For example, the decision node that receives the evacuation condition is considered as “an exit alarm”),
 	broadcasting a route request from the exit alarm or refuge alarm to a first alarm of the plurality of alarms,
 	creating an exit route link between the exit alarm or refuge alarm and the first alarm (para [0059], “In such an embodiment, the first decision node to receive the indication can inform any other decision nodes that the first decision node is determining the evacuation route(s), and the other decision nodes can be configured to wait for the evacuation route(s) from the first decision node. … For example, a first decision node can be configured to determine evacuation route(s) for evacuating a first floor of the structure, a second decision node can be configured to determine evacuation route(s) for evacuating a second floor of the structure, and so on.  In such an embodiment, the decision nodes can communicate with one another such that each of the evacuation route(s) is based at least in part on the other evacuation route(s).”. The decision node determines the route then transmits the evacuation route to a first decision node), and
 	modifying the alarm indication to be produced by each of the plurality of alarms which form part of the route to the exit or refuge area, in accordance with each of the plurality of alarms position on the route to the exit or refuge area (para [0060], “As an example, the occupancy information may indicate that approximately 50 people are located in a conference room in the east wing on the fifth floor of a structure and that 10 people are dispersed throughout the third floor of the structure.  The east wing of the structure ”. For example, the decision node located at 5th floor modifies the display to direct people to the east stairwell if the east stairwell is safe. The first decision node located at the east stairwell modifies the display to direct people down to the first floor, and the second decision node located at the first floor modifies the display to direct people out the front door. The evacuation path will be modified again if the east stairwell become unsafe);
identifying a user device (Fig. 7, user device 710); and
activating the user device in response to receiving an emergency situation signal,
wherein, following activation, the user device indicates the route to the exit or refuge area (para [0019], “A mobile device includes a memory and a processor operatively coupled to the memory.  The processor is configured to receive information regarding a sensed condition in a structure, wherein the sensed condition is sensed by a sensory node, and provide a notification identifying the sensed condition to a user of the user device.  The processor is further configured to receive information regarding ”), and
wherein, following activation, the plurality of electronic alarms indicate the determined viable route to the exit or refuge area, the viable route determined based on environmental data (Fig. 4, steps 415-420, para [0059], “In an operation 415, one or more evacuation routes are determined.  In an illustrative embodiment, the one or more evacuation routes can be determined based at least in part on a layout of the structure, the occupancy information, the type of evacuation condition, the severity of the evacuation condition, and/or the location(s) of the evacuation condition.  In an illustrative embodiment, a first decision node to receive an indication of the evacuation condition or to detect the evacuation condition can be used to determine the evacuation route(s).”. The decision nodes determine evacuation routes based on the evacuation condition data).
Wedig teaches the user device is configured to indicate a route to the exit but fails to expressly teach wherein the user device is configured to indicate the route to the exit or refuge area determined in response to user preferences, the preferences indicating a user class, wherein costs are allocated to each link of a possible route based on the user class and the viable route is determined based on the allocated costs.
However, in the same field of evacuation system, Frey teaches the evacuation system determines the evacuation routes based on the user’s accessibility preferences. See para [0042], “In a building management system GLS, all relevant information relating to a building is known and/or stored electronically in corresponding building management software (GLT) (e.g. the information as to whether an escape route is accessible with a wheelchair).  The control unit SE can access this information (e.g. using database access) and use it for the calculation and provision of evacuation information EI.  It is therefore possible for instance for the wheelchair user to be able to be guided by the evacuation information EI to a safe location in the building G, so as to wait there for the rescue team.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedig’s evacuation system to determine the evacuation routes based on the user’s accessibility preferences to reduce congestion. 

Regarding claim 2, Wedig in the combination teaches the method of claim 1, further comprising:
broadcasting a route request from the first alarm to a second alarm of the plurality of alarms: and
creating an exit route link between the first alarm and the second alarm (para [0039], “As an example, a message destined from an origin of node A to a distant destination of node Z (i.e., where node A and node Z are not in direct range of one another) may use any of the nodes between node A and node Z to convey the information.” and para [0054], “Transceiver 320, which can be similar to transceiver 230 described with reference to FIG. 2, can be configured to receive information from sensory nodes and other decision nodes and to transmit evacuation routes to sensory nodes and/or other decision nodes.”. For example, the first decision node receives evacuation route from the decision node then relays the evacuation route to the second decision node).

Regarding claim 3, Wedig in the combination teaches the method of claim 2, further comprising: 
broadcasting a route request from the second alarm to a third alarm of the plurality of alarms; 
creating an exit route link between the second alarm and the third alarm; 
broadcasting a route request from the third alarm to a fourth alarm of the plurality of alarms; 
creating an exit route link between the third alarm and the fourth alarm (para [0039], “As an example, a message destined from an origin of node A to a distant destination of node Z (i.e., where node A and node Z are not in direct range of one another) may use any of the nodes between node A and node Z to convey the information.” and para [0059], the decision node transmits evacuation route to a chain of plurality of decision nodes).

Regarding claim 8, Wedig in the combination teaches the method of claim 1, wherein the environmental data comprises a determined relative topology of the plurality of alarms in the emergency alarm system (para [0059], “For example, a first decision node can be configured to determine evacuation route(s) for evacuating a first floor of the structure, a second decision node can be configured to determine evacuation route(s) for evacuating a second floor of the structure, and so on.  In such an embodiment, the decision nodes can communicate with one another such that each of the evacuation route(s) is based at least in part on the other evacuation route(s).” and para [0054], “Memory 310 can be configured to store a layout of the structure(s) in which the evacuation system is located, information regarding the locations of ”).

Regarding claim 9, Wedig in the combination teaches the method of claim 1, wherein the environmental data comprises an indication of a location of the emergency situation (para [0058], “In an operation 410, location(s) of the evacuation condition are identified.  The location(s) can be identified based on the identity of the node(s) which detected the evacuation condition.  For example, the evacuation condition may be detected by node A. Node A can transmit an indication of the evacuation condition to a decision node B along with information identifying the transmitter as node A.”).

Regarding claim 10, Wedig in the combination teaches the method of claim 1, wherein the environmental data comprises a topology of an area for which the viable route to the exit is determined (para [0060], “As an example, the occupancy information may indicate that approximately 50 people are located in a conference room in the east wing on the fifth floor of a structure and that 10 people are dispersed throughout the third floor of the structure.  The east wing of the structure can include an east stairwell that is rated for supporting the evacuation of 100 people.  If there are no other large groups of individuals to be directed through the ”).

Regarding claim 11, Wedig in the combination teaches the method of claim 1, wherein in response to a change in the environmental data, re-determining the viable route to the exit and modifying the indication of the plurality of alarms based on the re-determined viable route (para [0059], “In an operation 415, one or more evacuation routes are determined.  In an illustrative embodiment, the one or more evacuation routes can be determined based at least in part on a layout of the structure, the occupancy information, the type of evacuation condition, the severity of the evacuation condition, and/or the location(s) of the evacuation condition.” and para [0145], “In an operation 860, the user device can determine an updated evacuation route based at least in part on the information received regarding the determined evacuation route.  The updated evacuation route can be a route that avoids a portion of the ”. For example, if the location of evacuation condition changed, then the evacuation route will be changed or updated accordingly to avoid blockage).

Regarding claim 12, Wedig in the combination teaches the method of claim 1, further comprising:
adjusting the indication produced by each of the plurality of alarms, such that, when activated, the indication produced by one of the plurality of alarms is different from the indication produced by at least one other alarm of the plurality of alarms (para [0059], “For example, a first decision node can be configured to determine evacuation route(s) for evacuating a first floor of the structure, a second decision node can be configured to determine evacuation route(s) for evacuating a second floor of the structure, and so on.  In such an embodiment, the decision nodes can communicate with one another such that each of the evacuation route(s) is based at least in part on the other evacuation route(s).” and para [0060]. Each decision node displays a different message to guide the evacuees to a safe location. For example, the decision node displays “toward the east stairwell”, the first decision node displays “down the stair to the first floor” and the second decision node displays “out the front door”).

Regarding claim 15, Wedig in the combination teaches the method of claim 1, further comprising: 
activating the plurality of alarms to produce their indications in accordance with a predetermined sequence (para [0059], “For example, a first decision node can be configured to determine evacuation route(s) for evacuating a first floor of the structure, a second decision node can be configured to determine evacuation route(s) for evacuating a second floor of the structure, and so on.  In such an embodiment, the decision nodes can communicate with one another such that each of the evacuation route(s) is based at least in part on the other evacuation route(s).” and para [0060], “As an example, the occupancy information may indicate that approximately 50 people are located in a conference room in the east wing on the fifth floor of a structure and that 10 people are dispersed throughout the third floor of the structure.  The east wing of the structure can include an east stairwell that is rated for supporting the evacuation of 100 people.  If there are no other large groups of individuals to be directed through the east stairwell and the east stairwell is otherwise safe, the evacuation route can direct the 50 people toward the east stairwell, down the stairs to a first floor lobby, and out of the lobby through a front door of the structure.”. Each decision node displays a message in a sequences of messages to guide the user to .

Regarding claim 16, Wedig in the combination teaches the method of claim 1, wherein each alarm of the plurality of alarms is configured to communicate wirelessly with one or more of the plurality of alarms (Fig. 1 and para [0039], “As an example, a message destined from an origin of node A to a distant destination of node Z (i.e., where node A and node Z are not in direct range of one another) may use any of the nodes between node A and node Z to convey the information.”).

Regarding claim 19, Wedig in the combination teaches the method of claim 2, further comprising: 
determining that one or more of the plurality of alarms is no longer active; and 
re-determining the route to the exit or refuge area, in response to determining that one or more of the plurality of alarms is no longer active (para [0039], “The redundant mesh network can be dynamic such that communication routes can be determined on the fly in the event of a malfunctioning node.  As such, in the example above, if sensory node 120 is down, sensory node 115 can automatically provide the status information (relative to sensory node 105) ”. If the determining decision node 125 is down or not active, then the decision node 130 re-determines the evacuation route based on the latest status information).

Regarding claim 20, Wedig in the combination teaches the method of claim 2, further comprising: 
determining that the exit alarm or refuge alarm is no longer active;
identifying another exit alarm or refuge alarm; and
determining an exit route to the another exit alarm or a refuge route to the another refuge alarm, in response to determining that the exit alarm or refuge alarm is no longer active (para [0039], “The redundant mesh network can be dynamic such that communication routes can be determined on the fly in the event of a malfunctioning node.  As such, in the example above, if sensory node 120 is down, sensory node 115 can automatically provide the status information (relative to sensory node 105) directly to decision node 125 or to sensory node 110 for provision to decision node 125.  Similarly, if decision node 125 is down, sensory nodes 105, 110, 115, and 120 can be configured to convey status information ” and para [0059], “Alternatively, multiple decision nodes can simultaneously determine the evacuation route(s) for redundancy in case any one of the decision nodes malfunctions due to the evacuation condition.”. For example, if the determining decision node 125 (exit alarm) is down or not active due to fire damage, then the decision node 130 (another exit alarm) determines the evacuation route to exit toward decision node 130 to avoid the fire at decision node 125).

Regarding claim 29, Wedig in the combination teaches the method of claim 1, further comprising:
determining that one or more of the exit route links is no longer active; and
re-determining the route to the exit or refuge area, in response to determining that one or more of the exit route links is no longer active (para [0039], “The redundant mesh network can be dynamic such that communication routes can be determined on the fly in the event of a malfunctioning node.  As such, in the example above, if sensory node 120 is down, sensory node 115 can automatically provide the status information (relative to sensory node 105) directly to decision node 125 or to sensory node 110 for provision to decision node 125.”).

Regarding claim 30, Wedig in the combination teaches the method of claim 1, further comprising: 
determining that one or more alarms have been added to the emergency alarm system (para [0032], “In alternative embodiments, evacuation system 100 may include additional, fewer, and/or different components.  Evacuation system 100 includes a sensory node 105, a sensory node 110, a sensory node 115, and a sensory node 120.  In alternative embodiments, additional or fewer sensory nodes may be included.  Evacuation system 100 also includes a decision node 125 and a decision node 130.  Alternatively, additional or fewer decision nodes may be included.”); and 
re-determining the route to the exit or refuge area, in response to determining that one or more alarms has been added to the emergency alarm system (para [0039], “The redundant mesh network can be dynamic such that communication routes can be determined on the fly in the event of a malfunctioning node.  As such, in the example above, if sensory node 120 is down, sensory node 115 can automatically provide the status information (relative to sensory node 105) directly to decision node 125 or to sensory node 110 for provision to decision node 125.  Similarly, if decision node 125 is down, sensory nodes 105, 110, 115, and 120 ”).  

Regarding claim 31, Wedig in the combination teaches the method of claim 1, wherein each of the plurality of alarms, which form part of the route to the exit or refuge area, modify their own alarm indication, in accordance with each of the plurality of alarms position on the route to the exit or refuge area (para [0051], “Warning unit 235 can include a speaker and/or a display for conveying an evacuation route or routes.  The speaker can be used to play an audible voice evacuation message.  The evacuation message can be conveyed in one or multiple languages, depending on the embodiment.  If multiple evacuation routes are used based on occupancy information or the fact that numerous safe evacuation routes exist, the evacuation message can include the multiple evacuation routes in the alternative.  For example, the evacuation message may state "please exit to the left through stairwell A, or to the right through stairwell B." The display of warning unit 235 can be used to convey the evacuation message in textual form for deaf individuals or individuals with poor hearing.”).  

Regarding claim 32, Wedig in the combination teaches the method of claim 1, wherein modifying the alarm indication to be produced by each of the plurality of alarms includes: assigning each of the plurality of alarms which form part of the route to the exit or refuge area an alarm level, the alarm level defining the indication to be produced by each of the plurality of alarms (para [0051], “Warning unit 235 can also be used to convey a status message such as "smoke detected in room thirty-five on the third floor." The status message can be played one or more times in between the evacuation message.” Each node displays an alarm message to indicate am alarm condition.).  

Regarding claim 33, Wedig in the combination teaches the method of claim 1, wherein the emergency situation signal comprises a location of the emergency situation (para [0012], “The method further includes determining location information of the sensory node.  The method further includes transmitting the identification code and the location information from the computing device to a server.  The sensory node and the server can be part of a monitoring system configured to monitor at least one characteristic of an area comprising the environment.”), and the method further comprises: 
determining whether the location of the emergency situation is on the route to the exit or refuge area, and, when it is determined that the location of the emergency situation is on the route to the exit or refuge area: 
 	re-determining the route to the exit or refuge area, the re-determined route to the exit or refuge area leading away from the location of the emergency situation; and 
 	modifying the indication produced by the plurality of alarms to indicate the re-determined route to the exit or refuge area (Fig. 4, the emergency location is determined first before the determination of the evocation route. Para [0145], “In an operation 860, the user device can determine an updated evacuation route based at least in part on the information received regarding the determined evacuation route.  The updated evacuation route can be a route that avoids a portion of the building determined to not be navigable.”).  

Regarding claim 34, Frey in the combination teaches the method of claim 1, wherein the route to the exit or refuge area to be indicated on the user device, in response to a said user preference, is different from the route to the exit or refuge area indicated by the at least one alarm (See para [0042], “In a building management system GLS, all relevant information relating to a building is known and/or stored electronically in corresponding building management software (GLT) (e.g. the information as to whether an escape route is accessible with a wheelchair).  The control unit SE can access this information (e.g. using database access) and use it for the calculation and ”. A wheelchair accessible route displayed on the user’s mobile phone is different than the route being displayed on the exit sign decision nodes for the public).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wedig (Pub. No.: US 2014/0253317 A1) in view of Frey (Pub. No.: US 2014/0222329 A1) as applied to claim 12, and further in view of Plocher (Pub. No.: US 2007/0279242 A1).

Regarding claim 13, Wedig in the combination teaches the method of claim 12, wherein the plurality of alarms are configured to produce an audible indication (para [0031], “The one or more evacuation routes can be conveyed to the individuals in the structure through one or more spoken audible evacuation messages.”).
Wedig fails to teach wherein adjusting the indication produced by each of the plurality of alarms comprises adjusting one or more of: a pitch of the audible indication produced by each of the plurality of alarms; a tone of the audible indication produced by each of the plurality of alarms; a frequency of modulation of the audible indication produced by each of the plurality of alarms.
However, in the same field of evacuation system, Plocher teaches an audible evacuation system configured to generate different frequencies of sound to indicate the evacuation path and direction. See Fig. 3-Fig. 4 and para [0031]-[0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedig’s decision nodes to generate different frequencies of sound to indicate the evacuation path and direction for visual impaired users.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wedig (Pub. No.: US 2014/0253317 A1) in view of Frey (Pub. No.: US 2014/0222329 A1) as applied to claim 12, and further in view of Richter (Pat. No.: US 7,579,945 B1).

Regarding claim 14, Wedig in the combination teaches the method of claim 12, wherein the plurality of alarms are configured to produce a visual indication (para [0051], “For example, the evacuation message may state "please exit to the left through stairwell A, or to the right through stairwell B." The display of warning unit 235 can be used to convey the evacuation message in textual form for deaf individuals or individuals with poor hearing.”).
wherein adjusting the indication produced by each of the plurality of alarms comprises adjusting a colour of the visual indication produced by each of the plurality of alarms.
However, in the same field of evacuation system, Richter teaches a visual evacuation system configured to display different color for different emergency events. Col. 4 lines 3-8 “As previously noted, the alert itself may be provided by means of a type of audio or visual alarm which may be coded with the nature of the emergency.  For example, a fire may be noted by a specific sound or flashing red light whereas the presence of toxic gases may be distinguished by a different sound and a flashing yellow light.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedig’s decision nodes to display different color to indicate different emergency events.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tadano (Pub. No.: US 2018/0080778 A1) teaches a guidance system to escape an emergency event.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685